DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.

Response to Amendment	
The amendments on 1, 3, 4-6, 22, 24-27, and 31-33 have been entered.  Claims 28-30 are not examined because they are dependent on a withdrawn independent claim 17 of Election/Restriction office action dated 07/09/2021.

Response to Arguments
	Applicant’s arguments with respect to claims 1, 3, 4-6, 22, 24-27, and 31-33 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.
	Applicant argues that the reference Hoellwarth does not disclose “the first plurality of vents are at least partially in alignment with the second plurality of vents, whereby a flow path is formed between the first plurality of vents and the second plurality of vents.”
	Examiner respectfully disagrees.
	Hoellwarth teaches the first plurality of vents (950 and 952; ¶159) are at least partially in alignment with the second plurality of vents (fig. 9C; ¶225 and ¶159 teaches the first row of ports 952 configured to align with a second row of ports 952 within the frame member 208 shown in annotated figure 2B below), whereby a flow path is formed between the first plurality of vents and the second plurality of vents (fig. 9C; ¶225 and ¶159 teaches the first row of ports 952 configured to align with a second row of ports 952 within the frame member 208 such that air is move through the frame member 208).  To show further clarity a diagram of figures showing the claim limitations below. 
	

    PNG
    media_image1.png
    1174
    574
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 24, 27, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann et al. (US 6,480,174) in view of Shin et al. (US 20170153672) and Hoellwarth (US 20150198811).
Regarding claim 1, Kaufmann teaches 
	an apparatus (see fig. 3, 17, and 18), comprising,
	a housing (casing (or enclosure) of display pod 100);
	a display (col. 4, lines 55-68, display pod 100 contains an electronic video image generator) disposed within the housing (casing (or enclosure) of display pod 100);
	a plurality of lenses disposed within the housing (col. 4, lines 55-68, display pod 100 contains optics and see fig. 17 for lenses 1718 and 1720), the plurality of lenses configured to project an image from the display onto eyes of a user (col. 8, lines 35-50, fig. 17 illustrates the internal components of display pod 100.  An image is created by electronic image generator 1706, shown in outline in order to more clearly illustrate the mechanisms, and optics 1708 direct the image along left and right folded optical centerlines, creating virtual images in intermediate image planes 1710 and 1712, respectively.  Left mirror 1714 and right mirror 1716 are nominally angled at 43.3 degrees to fold the optical centerlines of intermediate image planes 1710 and 1712 to coincide with the slightly convergent optical centerlines of eyepiece lenses 1718 and 1720.); and
	a coupling mechanism attached to the housing (col. 4, lines 55-68, fig. 3 is a side view shown the display pod 100 attached to front surface 11a of cross-bracket 10 or the display pod 100 may be attached to top surface 11b or cross-bracket 10 or the display pod 100 is attached using three screws to cross-bracket 10) and configured to reversibly couple (see fig. 17 and 18 shows casing (or enclosure) of display pod 100 is facing the wearer), the housing to a support structure (col. 3, lines 11-15, fig. 3 is a side view showing a display pod attached to a support portion of a display apparatus) configured to be worn by the user (see fig. 3).
	Kaufmann does not specifically teach 
	wherein the housing comprises a concave surface and the support structure comprises a convex surface;
	wherein the concave surface of the housing is configured to matingly engage with the convex surface of the support structure when the housing and the support structure are coupled together by the coupling mechanism.
In a similar field of endeavor, Shin teaches an apparatus (fig. 1), 
wherein the housing (cover 230) comprises a concave surface (see fig. 1) and the support structure comprises a convex surface (shown in fig. 1, outer surface of the support part 150 and elements 111, 110, 130, 113, 115, 117 and ¶57);
	wherein the concave surface of the housing (cover 230 shows the concave surface) is configured to matingly engage with the convex surface of the support structure (shown in fig. 1, outer surface of the support part 150 and elements 111, 110, 130, 113, 115, 117 shows the convex surface and ¶57) when the housing and the support structure are coupled together by the coupling mechanism (¶68, cover 230 may be physically coupled to the main frame 110 in the manner of a hook, a magnet, or an electromagnet).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an apparatus of Kaufmann with wherein the housing comprises a concave surface and the support structure comprises a convex surface; wherein the concave surface of the housing is configured to matingly engage with the convex surface of the support structure when the housing and the support structure are coupled together by the coupling mechanism of Shin for the purpose of being adjustable into to allow the frame to be in close contact with the eye area of a user’s face (¶57).
Further, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669 (CCPA 1966).  The shape of the housing and support structure do not change their functions.
Kaufmann in view of Shin does not specifically teach wherein the concave surface comprises a first plurality of vents and the convex surface comprises a second plurality of vents, and when the housing is coupled to the support structure, the first plurality of vents are at least partially in alignment with the second plurality of vents, whereby a flow path is formed between the first plurality of vents and the second plurality of vents.
In a similar field of endeavor,	Hoellwarth teaches an apparatus (see fig. 9), wherein the concave surface (cover 230 as in combination with Shin) comprises a first plurality of vents (950 and 952;¶159 teaches the front panel of the head mountable device 202 includes a vent region 950 with a series of ports 952 (plurality of vents)) and the convex surface (shown in fig. 1, surface on the support part 150 and elements 111, 110, 130, 113, 115, 117 and ¶57 as in combination with Shin) comprises a second plurality of vents (fig. 9C; ¶225 and ¶159 teaches the first row of ports 952 configured to align with a second row of ports 952 within the frame member 208), and when the housing (main body 902 and front panel 904) is coupled to the support structure (rear panel 906), the first plurality of vents (950 and 952; ¶159) are at least partially in alignment with the second plurality of vents (fig. 9C; ¶225 and ¶159 teaches the first row of ports 952 configured to align with a second row of ports 952 within the frame member 208), whereby a flow path is formed between the first plurality of vents and the second plurality of vents (fig. 9C; ¶225 and ¶159 teaches the first row of ports 952 configured to align with a second row of ports 952 within the frame member 208 such that air is move through the frame member 208).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and modify an apparatus of Kaufmann in view of Shin with the concave surface having a first plurality of vents a second plurality of vents. When the housing is coupled to the support structure, the first plurality of vents are at least partially in alignment with the second plurality of vents, whereby a flow path is formed between the first plurality of vents and the second plurality of vents with a reasonable expectation of success for the purpose of distributing and diffusing heat (¶225).
Thus, Kaufmann in view of Shin, as modified by Hoellwarth, teaches the concave surface comprising a first plurality of vents and the convex surface comprising a second plurality of vents, and when the housing is coupled to the support structure, the first plurality of vents are at least partially in alignment with the second plurality of vents, whereby a flow path is formed between the first plurality of vents and the second plurality of vents.
Regarding claim 4, Kaufmann in view of Shin and Hoellwarth teaches the invention as set forth above but does not specifically teach the support structure is devoid of optics.  However, Hoellwarth teaches wherein the support structure is devoid of optics (shown in fig. 2A and ¶59 teaches wherein the frame member 208 is devoid of optics).  The reason for combining is the same as in claim 1.
Regarding claim 5, Kaufmann in view of Shin and Hoellwarth teaches the invention as set forth above but does not specifically teach the support structure and the housing together being a head-mounted display, the support structure devoid of optics and devoid of electronics.  However, Hoellwarth teaches an apparatus comprising the support structure (frame member 208 and ¶59), and the housing together being a head-mounted display (¶56 and¶59 teaches the frame member 208 and the head mountable device 202 together being a head-mounted display system 200), the support structure (208) devoid of optics and devoid of electronics (fig. 2A and ¶59 teaches the frame member 208 devoid of optics and devoid of electronics).  The reason for combining is the same as in claim 1.
Regarding claim 6, Kaufmann in view of Shin and Hoellwarth teaches the invention as set forth above but does not specifically teach a fan configured to move air between an interior volume of the housing and an exterior volume of the housing via the first plurality of vents, and the second plurality of vents such that the fane is configured to move air between the first plurality of vents and the second plurality of vents.  However, Hoellwarth teaches a fan configured to move air between an interior volume of the housing and an exterior volume of the housing via the first plurality of vents (¶159 teaches a fan configured to move air between an interior volume of the head mountable device 202 and an exterior volume of the head mountable device 202 via the first row of ports 952), and the second plurality of vents such that the fane is configured to move air between the first plurality of vents and the second plurality of vents (figure 9C and paragraph [0159] teaches the first row of ports 952 configured to align with a second row of ports 952 within the frame member 208 such that the fan is configured to move air through the frame member 208).  The reason for combining is the same as in claim 1.
Regarding claim 24, Kaufmann in view of Shin and Hoellwarth teaches the invention as set forth above but does not specifically teach the coupling mechanism comprising one of more spring loaded latches configured to secure the housing to the support structure.  However, Hoellwarth teaches the coupling mechanism comprising one or more spring loaded latches (¶63 teaches the head mountable device 202 can include one or more retaining features 214 for helping secure the portable electronic device 04 within the mounting region 208 of the head mountable device 202.  The retaining features 214 may for example include doors, tabs, slots, detents, lips, snaps, flexures, friction couplings, clips, latches, catches, and/or like and ¶59 teaches a mounting region 210 attached to the head mountable device 202) configured to secure the housing (housing which enclose the circuits and components of the device) to the support structure (208).  The reason for combining is the same as in claim 1.
Regarding claim 27, Kaufmann in view of Shin and Hoellwarth teaches the invention as set forth above and Shin further teaches the concave surface (see fig. 1, cover 230) of the housing (230) is facing in a projection direction of the image from display with respect to the plurality of lenses (¶60, lens assembly including at least one lens 270) and the convex surface of the support structure (shown in fig. 1, the support part 150 and elements 111, 110, 130, 113, 115, 117 and ¶57) is facing forward with respect to the eyes of the user (see fig. 1) when the support structure is worn by the user such that the image from the display is projected onto the eyes of the user (see fig. 1 and ¶53) when the housing (230) is coupled to the support structure (shown in fig. 1, the support part 150 and elements 111, 110, 130, 113, 115, 117 and ¶57). The reason for combining is the same as above in claim 1.
Regarding claim 31, Kaufmann in view of Shin and Hoellwarth teaches the invention as set forth above but does not specifically teach the support structure is a first support structure having a first size or a second support structure having a second size different from the first size wherein the housing is configured to be interchangeably coupled to the first support structure and the second support structure.  However, Shin  teaches wherein the support structure (shown in fig. 1, the support part 150 and elements 111, 110, 130, 113, 115, 117 and ¶57) is a first support structure (¶57, support part 150 may include an adjustable length of a band and having one size different from the first support structure) having a first size or a second support structure having a second size different from the first size (¶57 and have an second support structure with a different length of a band that is different from the first support structure) wherein the housing is configured to be interchangeably coupled to the first support structure and the second support structure (the housing would be the elements 210, 200, 500, 230, 231, 250 which encloses the electronic components as shown in fig. 1).  The reason for combining is the same as above in claim 1.
Furthermore, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the combination.  In re Dailey, 357 F.2d 669 (CCPA 1966).  The shape of the support structure does not change its function.
Furthermore, it has been held that such a modification would have involved a mere change in the size of the component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 32, Kaufmann in view of Shin and Hoellwarth teaches the invention as set forth above and Shin further teaches the first support structure (¶57, support part 150 may include an adjustable length of a band and one size) has a first interior side and a first exterior side (see fig. 1), and the second support structure has a second interior side and a second exterior side (see fig. 1; ¶57 and have an second support structure with a different length of a band that is different from the first support structure); and wherein the first interior side (the interior side is the support part 150 which is the adjustable length of the band) has dimensions different from the second interior side (¶57 and have an second support structure with a different length of a band that is different from the first support structure) and the first exterior side has the same dimensions as the second exterior side (area of the support part 150 and elements 111, 110, 130, 113, 115, 117 which connects the housing which is the elements 210, 200, 500, 230, 231, 250 that encloses the electronic components as shown in fig. 1, the size is not adjustable so it would be the same for the first support structure and the second support structure).  The reason for combining is the same as in claim 31.
Furthermore, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the combination.  In re Dailey, 357 F.2d 669 (CCPA 1966).  The shape of the support structure does not change its function.
Furthermore, it has been held that such a modification would have involved a mere change in the size of the component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 33,	Kaufmann in view of Shin and Hoellwarth teaches the invention as set forth above and Shin further teaches the first support structure comprises a first convex surface and the second support structure comprises a second convex surface, the first convex surface having a same geometry as the second convex surface (see fig. 1, the outer surface of the support part 150 and elements 111, 110, 130, 113, 115, 117 is a convex surface); 
and wherein the first support structure has a first cushion configured to contact a face of the user and the second support structure has a second cushion, the first cushion being different in sizes from the second cushion (the elastomer 131 for the first and second cushion having different sizes and ¶58, the elastomer 131 may include at least one cushion material, such as a sponge, to provide a comfortable fit if the facial-side contact part 130 makes contact with the face of a user. The elastomer 131 may be configured to include one sponge or may have a shape obtained by laminating one or more sponges having different compression ratios. For example, the elastomer 131 may be a three-layered sponge (e.g., an upper layer, an intermediate layer, a lower layer), and in this case, the sponge with a low compression ratio may be applied to the upper and lower layers, and the sponge with a high compression ratio may be applied to the intermediate layer.).  The reason for combining is the same as in claim 31.
Furthermore, it has been held that such a modification would have involved a mere change in the size of the component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Furthermore, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the combination.  In re Dailey, 357 F.2d 669 (CCPA 1966).  The shape of the support structure does not change its function.

Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann et al. (US 6,480,174) in view of Shin et al. (US 20170153672) and Hoellwarth (US 20150198811) as applied to claim 1 above, and further in view of Boger et al. (US 20110241976).
Regarding claim 3, Kaufmann in view of Shin and Hoellwarth teaches the invention as set forth above but does not specifically teach the plurality of lenses are configured to project the image from the display into the eyes of the user without any additional optics.
However, in a similar field of endeavor, Boger teaches an apparatus (figure 2), wherein a plurality of lenses are configured to project the image from the display into the eyes of the user without any additional optics (paragraph [0036] teaches wherein the lens 230 and the second lens are configured to focus (project) the image from the electronic display 220 directly on the eye 250 of the user without any additional optics and paragraph [0066] teaches personal viewing device 200 includes a second electronic display attached to mount 210 and a second lens (not shown) attached to mount 210).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the apparatus of Kaufmann in view of Shin and Hoellwarth with the plurality of lenses are configured to project the image from the display into the eyes of the user without any additional optics of Boger for the purpose of an image for display to a personal viewing device (paragraph [0038]).
Regarding claim 22, Kaufmann in view of Shin and Hoellwarth teaches the invention as set forth above but does not specifically teach a peripheral device for tracking positions.
However, in a similar field of endeavor, Boger teaches an apparatus, further comprising a peripheral device for tracking positions (paragraph [0020] an input/output device 14 that includes position tracker, eye tracker, and head tracker).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the apparatus of Kaufmann in view of Shin and Hoellwarth with a peripheral device for tracking positions of Boger for the purpose of the feedback from the input devices processed by a computer connected to the personal viewing device to provide the user an interactive experience (paragraph [0032]).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann et al. (US 6,480,174) in view of Shin et al. (US 20170153672) and Hoellwarth (US 20150198811) as applied to claim 1 above, and further in view of Lai et al. (US 20180003984).
Regarding claim 25, Kaufmann in view of Shin and Hoellwarth teaches the invention as set forth above but does not specifically teach the support structure comprises one or more buttons configured to be depressed to detach the support structure from the housing.
However, in a similar field of endeavor, Lai teaches an apparatus wherein a support structure comprises one or more buttons configured to be depressed to detach the support structure (paragraph [0061] Referring to FIG. 4a, when the push button 963 is subjected to a downward pressure in a first direction, the first elastic part 964 compresses, the push button 963 control its driving portion to slide downward, the sliding of the driving portion controls the sliding of the driven portions of the two catching halves 962 which then controls the opening of the catching portions of the two catching halves 962 along a second direction as shown in FIG. 4a, making it possible to detach from the fixing portion 95, that is, to detach the catching connection portion 96 of the connection mechanism 9 from the fixing portion 95. This causes the detachment of the visual reality helmet 1 from the rotatable head band 6 from the housing 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the apparatus of Kaufmann in view of Shin and Hoellwarth with the support structure comprising one or more buttons configured to be depressed to detach the support structure from the housing of Lai for the purpose of controlling attaching and detach of the apparatus (paragraph [0061]).
Regarding claim 26, Kaufmann in view of Shin and Hoellwarth teaches the invention as set forth above but does not specifically teach the support structure comprises a deformable headrest component.
However, in a similar field of endeavor, Lai teaches an apparatus (figure 1), wherein the support structure comprises a deformable headrest component (foam cushion 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the apparatus of Kaufmann in view of Shin and Hoellwarth with the support structure comprising a deformable headrest component of Lai for the purpose of contacting the user’s head and provide a comfortable fit (paragraph [0046]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872        

/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/11/22